Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 03/21/2017. Claims 1, 8 and 15 are independent claims.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.   
Claims 1-20 are allowed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are:
“A maintenance information sharing device” in claim(s) 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 1: ‘a maintenance information sharing device’ referring to an aspect of the present invention is to provide a maintenance information sharing device, a maintenance information sharing method, and a non-transitory computer readable storage medium which can share maintenance information, Application Page 5 line 20-25, Page 6 line 1-5 and Page 42 line 5-25.       
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Asenjo, Arai Masto, Endo, Tsujiguchi and Nuno. 
 Asenjo discloses a given industrial enterprise may comprise a large number industrial assets distributed across multiple facilities. These assets may comprise one or more industrial devices operating in conjunction to carry out respective industrial applications (e.g., batch processing, material handling, automated product assembly, quality checks, die casting, etc.). To facilitate collective analysis of industrial data from multiple disparate sources (e.g., different customers, devices, supply chain entities, and industries), one or more embodiments can facilitate normalization of some or all of the gathered industrial data so that dependencies and correlations across data sets can be identified. Control applications (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of near real-time system data or other factors), remote monitoring and support, device management, asset performance management, risk assessment services, predictive maintenance services, enterprise manufacturing intelligence services, supply chain performance management, virtualization of the customer's plant environment, notification services. A cloud-based predictive maintenance application may require measured values in a particular common format so that dependencies and correlations between different data sets from disparate industrial assets can be identified and analyzed.  
Arai Masto discloses maintenance information coordination system capable of coordinating maintenance-related information held by a user of a machine or held by an independent maintenance 
Endo discloses a maintenance target device as viewing information, a communication unit that communicates with a mobile terminal, and a control unit that controls transmission of the manual information to the mobile terminal. A device maintenance server is a device maintenance server that transmits viewing information to be viewed in maintenance work to a mobile terminal carried for the maintenance work of a maintenance target device. The control unit identifies the component captured in a captured image received from the mobile terminal, calculates the period of use of the identified component from the mounting date and time information of the identified component and a photographing date and time of the captured image or a reception date and time of the captured image when the identified component is the specific component, and controls transmission of one piece of manual information according to the period of use among the plurality of pieces of manual information of the identified component. The storage unit stores a start date of use in association with a user ID, a device ID, and a component ID. The device ID is identification information for identifying the device (the maintenance target device) and image is stored in the storage unit. A technology capable of displaying 
Tsujiguchi discloses an information processing system includes a server, and a terminal device communicable with the server via a network. The terminal device includes a display, an image capturing device to capture a marker image. The terminal device includes a display, an image capturing device to capture a marker image and transmit identification information of the terminal device. Portable terminal devices can be used to provide technology information to maintenance engineers of airplanes. AR system is a combination of real and virtual worlds/virtual image, real-time interaction, and accurate 3D registration of virtual and real objects. Superimposes the second image over the first image on the display to view the second image and the first image collectively on the display while the recording medium is being captured by the image capture. Superimposition is the placement of an image or video on top of an already existing image or video, usually to add to the overall image effect. A description is given of the augmented reality (AR) technology. The AR technology is a variant of the virtual reality (VR) technology. When the AR technology is applied to the real world, information can be added, deleted, emphasized, and/or reduced from the-real world, with which the real world viewed by a person is augmented. 
Nuno discloses an electronic service manual that provides detailed information for use as a reference when performing an inspection, maintenance and repair servicing for products that include an electric circuit or an electronic circuit. The service manuals are publications produced by being printed on paper, but recently, digitized service manuals (electronic service manuals), which can be browsed using PCs (Personal Computers), are increasingly being provided. Multiple technical drawings, such as circuit diagrams and board diagrams, are inserted into the service manuals. A computer that displays (image), on a display unit, an electronic service manual that includes document information and drawing information related to a predetermined product that includes an electric circuit or an electronic circuit. That the display of a circuit diagram (connecting diagram). 
The prior art does not disclose or fairly suggest: “a maintenance record obtainer configured to obtain a maintenance record of a maintenance target and process data of a field device installed in a plant, the maintenance record being at least one of a moving image, a still image, and voice data of the maintenance target to which a maintenance work has been performed; and wherein the maintenance record storage is configured to store the virtual image superimposed by the identification processor as the maintenance record with the actual image of the maintenance target photographed by the camera.”  For this reason claim 1 is allowed. Claim(s) 2-7 are allowed for the same reasons as claim 1. 
The prior art does not disclose or fairly suggest: “obtaining a maintenance record of a maintenance target and process data of a field device installed in a plant, the maintenance record being at least one of a moving image, a still image, and voice data of the maintenance target to which a maintenance work has been performed; and wherein the virtual image superimposed with the actual image of the maintenance target photographed by the camera is stored as the maintenance record.” For this reason claim 8 & 15 are allowed. Claim(s) 9-14 are allowed for the same reasons as claim 8. Claim(s) 16-20 are allowed for the same reasons as claim 15. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164